                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)
                              4   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              5   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              6   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              7
                                  Fax: 212 310 8007
                              8
                                  KELLER & BENVENUTTI LLP
                              9   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                             10   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                             15                                UNITED STATES BANKRUPTCY COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                             16                                     SAN FRANCISCO DIVISION
                             17
                                  In re:                                      Bankruptcy Case No. 19-30088 (DM)
                             18
                                  PG&E CORPORATION,                           Chapter 11
                             19                                               (Lead Case)
                                           - and -                            (Jointly Administered)
                             20
                                  PACIFIC GAS AND ELECTRIC                    OMNIBUS MOTION PURSUANT TO 11 U.S.C § 365(a),
                             21   COMPANY,                                    FED. R. BANKR. P. 6006, AND B.L.R. 6006-1 TO
                                                                              APPROVE THE UTILITY’S ASSUMPTION OF
                                                      Debtors.                MUTUAL ASSISTANCE AGREEMENTS
                             22
                                   Affects PG&E Corporation                  (THE “MUTUAL ASSISTANCE MOTION”)
                             23    Affects Pacific Gas and Electric
                                  Company                                     Hearing Date: July 9, 2019
                             24    Affects both Debtors                      Hearing Time: 9:30am (Pacific Time)
                                                                              Place: United States Bankruptcy Court
                             25   * All papers shall be filed in the Lead             Courtroom 17, 16th Floor
                                  Case, No. 19-30088 (DM).                            San Francisco, CA 94102
                             26
                                                                              Judge: Hon. Dennis Montali
                             27
                                                                              Objection Deadline: July 2, 2019, at 4:00 p.m. (Pacific Time)
                             28

                              Case: 19-30088         Doc# 2588        Filed: 06/18/19    Entered: 06/18/19 16:39:23              Page 1 of
                                                                                  14
                              1
                                                   NOTICE TO CONTRACT COUNTERPARTIES
                              2
                                   The counterparties to each of the Mutual Assistance Agreements to be assumed by Pacific Gas
                              3    and Electric Company pursuant to this Motion are identified on Exhibit B hereto. If you have
                                   received this Motion and you are a counterparty to a Mutual Assistance Agreement with Pacific
                              4    Gas and Electric Company, please review Exhibit B to determine if this Motion affects your
                                   rights thereunder.
                              5

                              6                  PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the

                              7   “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-

                              8   captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the “Motion”),

                              9   pursuant to section 365(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule 6006 of

                             10   the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6006-1 of the

                             11   Bankruptcy Local Rules for the United States District Court for the Northern District of California

                             12   (the “Bankruptcy Local Rules”), for an order approving the Utility’s assumption of certain contracts
Weil, Gotshal & Manges LLP




                                  and agreements (the “Mutual Assistance Agreements”) with the utilities and governmental units
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14   identified in Exhibit B hereto (the “Assisting Parties”), pursuant to which the Assisting Parties provide

                             15   the Utility with critical support and assistance to aid in restoring and maintaining electric utility service

                             16   for the Utility’s 16 million customers during emergency situations.

                             17                  In support of the Motion, the Debtors submit the Declaration of Steve Coleman (the

                             18   “Coleman Declaration”), filed contemporaneously herewith. A proposed form of order granting the

                             19   relief requested herein is annexed hereto as Exhibit A (the “Order”).

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 2588      Filed: 06/18/19      Entered: 06/18/19 16:39:23         Page 2 of
                                                                              14
                              1                                                              Table of Contents

                              2
                                  I.     JURISDICTION ...............................................................................................................1
                              3
                                  II.    BACKGROUND ..............................................................................................................1
                              4
                                  III.   THE MUTUAL ASSISTANCE AGREEMENTS ...........................................................1
                              5
                                  IV.    ASSUMPTION OF THE MUTUAL ASSISTANCE AGREEMENTS IS IN
                              6          THE BEST INTERESTS OF THE UTILITY, ITS CREDITORS, AND ALL
                                         PARTIES IN INTEREST .................................................................................................4
                              7
                                  V.     REQUIREMENTS OF BANKRUPTCY RULE 6006 .....................................................8
                              8
                                  VI.    NOTICE ............................................................................................................................8
                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088          Doc# 2588             Filed: 06/18/19              Entered: 06/18/19 16:39:23                        Page 3 of
                                                                                        14
                              1                                                         TABLE OF AUTHORITIES

                              2                                                                                                                                                 Page(s)
                              3   Cases
                              4   Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med. Grp., Inc.),
                              5      476 F.3d 665 (9th Cir. 2007) ............................................................................................................ 10

                              6   In re Am. Suzuki Motor Corp.,
                                      494 B.R. 466 (Bankr. C.D. Cal. 2013) .............................................................................................. 10
                              7
                                  Bakery, Confectionary & Tobacco Workers Int’l Union v. Kirkpatrick (In re
                              8      Kirkpatrick),
                                     34 B.R. 767 (B.A.P. 9th Cir. 1983)................................................................................................... 10
                              9
                                  In re Crummie,
                             10
                                      194 B.R. 230 (Bankr. N.D. Cal. 1996) ............................................................................................. 12
                             11
                                  Durkin v. Benedor Corp. (In re G.I. Indus., Inc.),
                             12      204 F.3d 1276 (9th Cir., 2000) ......................................................................................................... 10
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   In re Heitman,
                                      No. 99-20559, 1999 WL 33486720 (Bankr. D. Idaho July 22, 1999) .............................................. 12
      767 Fifth Avenue




                             14
                                  In re MF Glob. Holdings Ltd.,
                             15
                                      466 B.R. 239 (Bankr. S.D.N.Y. 2012) .............................................................................................. 10
                             16
                                  In re Miller,
                             17       No. 15-61159-12, 2016 WL 1316763 (Bankr. D. Mont. Apr. 1, 2016)............................................ 10

                             18   NLRB v Bildisco & Bildisco,
                                    465 U.S. 513 (1984) ............................................................................................................................ 9
                             19
                                  Pac. Shores Dev. v. At Home Corp. (In re At Home Corp.),
                             20      292 B.R. 195 (N.D. Cal. 2003), aff’d, 392 F.3d 1064 (9th Cir. 2004).............................................. 10
                             21
                                  Zurich Am. Ins. Co. v. Int’l Fibercom, Inc. (In re Int’l Fibercom, Inc.),
                             22      503 F.3d 933 (9th Cir. 2007) .............................................................................................................. 9

                             23   Statutes

                             24   11 U.S.C. § 365(a) .............................................................................................................................. 9, 10
                             25   11 U.S.C. § 365(b) .................................................................................................................................. 12
                             26   11 U.S.C §§ 1107(a) and 1108.................................................................................................................. 6
                             27
                                  28 U.S.C. § 1334 ....................................................................................................................................... 6
                             28

                              Case: 19-30088              Doc# 2588             Filed: 06/18/19              Entered: 06/18/19 16:39:23                       Page 4 of
                                                                                            14
                              1   28 U.S.C. § 157 ......................................................................................................................................... 6

                              2   28 U.S.C. §§ 1408 and 1409 ..................................................................................................................... 6
                              3   Other Authorities
                              4   B.L.R. 5011-1(a) ....................................................................................................................................... 6
                              5
                                  Fed. R. Bank. P. 1015(b)........................................................................................................................... 6
                              6
                                  Fed. R. Bank. P. 2002 ............................................................................................................................. 13
                              7
                                  Fed. R. Bank. P. 6004 ............................................................................................................................. 13
                              8
                                  Fed. R. Bank. P. 6006(e) ......................................................................................................................... 13
                              9
                                  Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General
                             10      Order 24 (N.D. Cal) ........................................................................................................................... 6
                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088              Doc# 2588             Filed: 06/18/19              Entered: 06/18/19 16:39:23                        Page 5 of
                                                                                            14
                              1                         MEMORANDUM OF POINTS AND AUTHORITIES

                              2   I.     JURISDICTION

                              3                  The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334,

                              4   the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.

                              5   Cal.), and Bankruptcy Local Rule 5011-1(a). This is a core proceeding pursuant to 28 U.S.C. § 157(b).

                              6   Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                              7

                              8   II.    BACKGROUND

                              9                  On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court

                             10   voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

                             11   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108

                             12   of the Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant to
      767 Fifth Avenue




                             14   Bankruptcy Rule 1015(b).

                             15                  On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an

                             16   Official Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the

                             17   U.S. Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee”

                             18   and, together with the Creditors Committee, the “Committees”).

                             19                  Additional information regarding the circumstances leading to the commencement of the

                             20   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth in

                             21   the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief

                             22   [Docket No. 263] (the “Wells Declaration”).

                             23

                             24   III.   THE MUTUAL ASSISTANCE AGREEMENTS

                             25                  When utility companies, such as the Utility, face natural and man-made disasters and

                             26   other emergency situations that cause significant damage to their infrastructure and widespread

                             27

                             28

                              Case: 19-30088      Doc# 2588      Filed: 06/18/19    Entered: 06/18/19 16:39:23        Page 6 of
                                                                             14
                              1   disruption of service to customers, it is of paramount importance that they respond quickly and safely to

                              2   restore service to affected customers. In these emergency situations, utilities often rely on other utilities

                              3   from areas of the country not affected by the outage or event in question to provide assistance and

                              4   resources to accelerate restoration efforts – this is often referred to as the industry’s mutual assistance

                              5   network.

                              6                  Restoring power after a major disruptive event – such as an earthquake, winter storm, or

                              7   wildfire – is a complex task that requires significant logistical support and restoration expertise.

                              8   Following such an event, the Utility must quickly increase the number of skilled line restoration workers

                              9   and have access to the necessary specialized equipment and tools to timely respond and repair damaged

                             10   power and gas infrastructure and restore service to customers. To do this, the Utility turns to the mutual

                             11   assistance network. Absent support from the network of companion utilities and governmental units that

                             12   participate in the mutual assistance network, it would be extremely difficult, if not impossible, for the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Utility to obtain sufficient trained personnel with years of utility specific experience and the other
      767 Fifth Avenue




                             14   resources necessary to promptly respond to these events.

                             15                  Access to the mutual assistance network is particularly important for the Utility due to its

                             16   location in the State of California. The size, geography, and climate of California means that the Utility

                             17   faces extreme weather conditions and earthquake risks, and can face disruptive events arising from these

                             18   conditions at any point during the calendar year and throughout its service territory. While the threat of

                             19   emergency situations exists year-round, the Utility faces particularly acute and critical threats during the

                             20   summer wildfire season.

                             21                  These voluntary assistance arrangements are formalized in agreements, including the

                             22   Mutual Assistance Agreements, which are generally managed by regional mutual assistance groups

                             23   throughout the United States. The Mutual Assistance Agreements provide a framework for utilities to

                             24   request assistance from other utilities in emergency situations, and, if such assistance is provided, for the

                             25   requesting utility to reimburse the assisting utilities for the costs and expenses of providing such

                             26   assistance. The Mutual Assistance Agreements do not obligate a utility to provide assistance in

                             27   emergencies; however, if assistance is provided, the requesting utility is obligated to reimburse the

                             28

                              Case: 19-30088       Doc# 2588      Filed: 06/18/19      Entered: 06/18/19 16:39:23         Page 7 of
                                                                              14
                              1   assisting utility under the terms of the agreements.

                              2                    The Utility is seeking to assume1 the following Mutual Assistance Agreements2 with a

                              3   total of 235 Assisting Parties (some being party to more than one agreement):

                              4                    1. The Mutual Assistance Agreement (Electric and Natural Gas) among Members of
                                                      the California Utilities Emergency Association (the “CUEA Agreement”),
                              5                       executed by the Utility on July 16, 2008;
                              6
                                                   2. The Western Region Mutual Assistance Agreement for Electric and Natural Gas
                              7                       Utilities (the “WR Agreement”), executed by the Utility on June 7, 2006;

                              8                    3. The Edison Electric Institute Mutual Assistance Agreement, (the “Master
                                                      Agreement”) executed by the Utility on November 13, 2012;
                              9
                                                   4. The Reciprocal Assistance Agreement, dated September 9, 2014, between the
                             10
                                                      Utility and Florida Power & Light Company (the “FPL Agreement”);
                             11
                                                   5. The American Gas Association Master Operations Assistance Agreement (the
                             12                       “AGA Agreement”) executed by the Utility on December 13, 2016; and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                    6. The Mutual Assistance Agreement, dated January 5, 1994 between the Utility and
                                                      Trinity County Public Utilities District (the “TCPUD Agreement”).
      767 Fifth Avenue




                             14

                             15                    The primary terms of each Mutual Assistance Agreement are substantially similar with

                             16   each agreement providing for: (i) the method for a utility to request assistance; (ii) the requesting party’s

                             17   obligations to reimburse the assisting party’s reasonable costs and expenses; (iii) the requesting party’s

                             18   obligations to provide facilities and supplies to assisting utility personnel; and (iv) the terms and

                             19   conditions on which assistance is provided, including employment terms, supervisory responsibility,

                             20   and other operational procedures. The Mutual Assistance Agreements generally extend in perpetuity

                             21   with no defined end date,3 and generally permit a party to withdraw from the agreement at will, subject

                             22   to certain notice requirements.4

                             23
                                  1
                                    The Utility may be party to additional agreements related to mutual assistance or containing
                             24   provisions regarding mutual assistance which they are not seeking to assume at this time, but reserve
                                  the right to do so at a later date.
                             25   2
                                   Copies of the Mutual Assistance Agreements will be provided to counsel for the Committees and the
                             26   U.S. Trustee, and may be made available to other parties in interest upon request.
                                  3
                                      The AGA Agreement is effective until December 31, 2020.
                             27   4
                                      The FPL Agreement does not include a specific procedure for termination.
                             28

                              Case: 19-30088        Doc# 2588     Filed: 06/18/19        Entered: 06/18/19 16:39:23       Page 8 of
                                                                              14
                              1                  The support provided through these Mutual Assistance Agreements is an essential part of

                              2   the Utility’s restoration and response efforts in emergency outage situations as well as its contingency

                              3   planning efforts. In recent years, the Utility has had a greater need to call on support from Assisting

                              4   Parties under these agreements. In 2017, the Utility requested and received assistance from 552 full-

                              5   time equivalent utility workers from approximately 18 Assisting Parties for three major emergency

                              6   incidents. In 2018, the Utility requested and received assistance from 464 full-time equivalent utility

                              7   workers from 24 Assisting Parties for two major emergency incidents. The Utility has already sought

                              8   support from Assisting Parties in response to snow storms causing outages in February 2019.

                              9                  Currently, the Utility has outstanding financial obligations to the various Assisting Parties

                             10   under the Mutual Assistance Agreements relating to emergency situations that occurred prior to the

                             11   Petition Date, including assistance in responding to the Camp Fire, the Carr Fire and the Mendocino

                             12   Complex Fire. As of the Petition Date, based on a review of its books and records, the Utility owes
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   approximately $28.5 million to twenty-four Assisting Parties for assistance provided prior to the Petition
      767 Fifth Avenue




                             14   Date (the “Outstanding MAA Obligations”). The Outstanding MAA Obligations owed to each

                             15   Assisting Party, which must be satisfied or cured for the Utility to assume the applicable Mutual

                             16   Assistance Agreement, are identified in Exhibit B hereto.

                             17

                             18   IV.    ASSUMPTION OF THE MUTUAL ASSISTANCE AGREEMENTS IS IN THE BEST
                                         INTERESTS OF THE UTILITY, ITS CREDITORS, AND ALL PARTIES IN
                             19          INTEREST

                             20                  The Utility’s assumption of the Mutual Assistance Agreements should be approved under

                             21   section 365(a) of the Bankruptcy Code. Section 365(a) provides, in pertinent part, that a debtor in

                             22   possession “subject to the court’s approval, may assume or reject any executory contract . . . of the

                             23   debtor.” 11 U.S.C. § 365(a).

                             24                  The Supreme Court has defined “executory contracts” as contracts “on which

                             25   performance is due to some extent on both sides.” NLRB v Bildisco & Bildisco, 465 U.S. 513, 522 n.6

                             26   (1984). The Ninth Circuit has described executory contracts in similar terms, being contracts where

                             27   “one party’s failure to perform its obligation would excuse the other party’s performance.” Zurich Am.

                             28

                              Case: 19-30088      Doc# 2588       Filed: 06/18/19     Entered: 06/18/19 16:39:23         Page 9 of
                                                                              14
                              1   Ins. Co. v. Int’l Fibercom, Inc. (In re Int’l Fibercom, Inc.), 503 F.3d 933, 941 (9th Cir. 2007) (citing

                              2   Commercial Union Ins. Co. v. Texscan Corp. (In re Texscan Corp.), 976 F.2d 1269, 1272 (9th Cir.,

                              3   1992)). The Mutual Assistance Agreements clearly fall within this definition. In each case, there

                              4   remains material performance obligations on both the Utility and the Assisting Parties under the Mutual

                              5   Assistance Agreements.

                              6                  Bankruptcy Courts generally “approve motions to assume, assume and assign, or reject

                              7   executory contracts or unexpired leases upon a showing that the debtor's decision to take such action

                              8   will benefit the debtor's estate and is an exercise of sound business judgment.” In re MF Glob. Holdings

                              9   Ltd., 466 B.R. 239, 242 (Bankr. S.D.N.Y. 2012); see also Durkin v. Benedor Corp. (In re G.I. Indus.,

                             10   Inc.), 204 F.3d 1276, 1282 (9th Cir., 2000); In re Miller, No. 15-61159-12, 2016 WL 1316763, at *4

                             11   (Bankr. D. Mont. Apr. 1, 2016).

                             12                  The “business judgment” standard is not a strict standard; it requires only a showing that
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   either assumption or rejection of the executory contract will benefit the debtor’s estate. See Bakery,
      767 Fifth Avenue




                             14   Confectionary & Tobacco Workers Int’l Union v. Kirkpatrick (In re Kirkpatrick), 34 B.R. 767, 769

                             15   (B.A.P. 9th Cir. 1983); Pac. Shores Dev. v. At Home Corp. (In re At Home Corp.), 292 B.R. 195, 199

                             16   (N.D. Cal. 2003), aff'd, 392 F.3d 1064 (9th Cir. 2004) (“Bankruptcy courts generally approve rejection

                             17   if the debtor demonstrates that the rejection will benefit the estate under a ‘business judgment’ test.”);

                             18   In re Am. Suzuki Motor Corp., 494 B.R. 466, 476 (Bankr. C.D. Cal. 2013). Furthermore, “[c]ourts

                             19   generally will not second-guess a debtor's business judgment concerning whether the assumption or

                             20   rejection of an executory contract or unexpired lease would benefit the debtor's estate.” In re MF Glob.

                             21   Holdings Ltd., 466 B.R. at 242; In re Miller, 2016 WL 1316763, at *4 (“Although the business judgment

                             22   is the proper standard for determining whether to permit assumption or rejection of an executory contract

                             23   or unexpired lease, the court should focus on the business judgment of the trustee or debtor in possession,

                             24   not on its own business judgment.”). The Court should “presume that the debtor-in-possession acted

                             25   prudently, on an informed basis, in good faith, and in the honest belief that the action taken was in the

                             26   best interests of the bankruptcy estate.” Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley

                             27   Med. Grp., Inc.), 476 F.3d 665, 670 (9th Cir. 2007) (in the context of a motion to reject under section

                             28

                              Case: 19-30088       Doc# 2588       Filed: 06/18/19    Entered: 06/18/19 16:39:23         Page 10
                                                                             of 14
                              1   365(a)). Only a decision which is “so manifestly unreasonable that it could not be based on sound

                              2   business judgment, but only on bad faith, or whim or caprice” falls foul of the rule. Id.

                              3                   The Utility seeks to assume the Mutual Assistance Agreements to ensure that it has

                              4   adequate resources and support in the event of future outages or other emergency circumstances. As set

                              5   forth in the Coleman Declaration, the support of the Assisting Parties is critical for the fast, safe, and

                              6   efficient restoration of service during major outages and for the Utility’s contingency planning purposes.

                              7   As stated, due to the size, geography, and climate of California, the Utility faces extreme weather

                              8   conditions and earthquake risks that can result in events requiring mutual assistance at any point during

                              9   the year and throughout its service territory; however, that risk is especially acute and critical during the

                             10   summer wildfire season. Accordingly, assumption of the Mutual Assistance Agreements at this time,

                             11   prior to the start of the wildfire season, is necessary and appropriate to safeguard the continued and

                             12   ongoing delivery of electricity and natural gas to the Utility’s 16 million customers. Furthermore, the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Mutual Assistance Agreements are unique among the Utility’s portfolio of executory contracts in that
      767 Fifth Avenue




                             14   they are agreements with other utilities and governmental units within the mutual assistance network to

                             15   respond to emergency situations and only require the Utility to reimburse costs and expenses unlike other

                             16   contracts that presumably include fees, profits, and margins.

                             17                   Absent assumption of the Mutual Assistance Agreements, the Utility’s ability to safely

                             18   and efficiently mitigate hazards caused by damage to power plants, transmission lines, and substations,

                             19   including addressing down power lines, will be significantly delayed. Moreover, the Utility’s ability to

                             20   promptly restore power to other critical services (such as hospitals, police and fire stations, and other

                             21   essential utilities including water and communications systems) may also be delayed or compromised,

                             22   which in turn may delay the ability of those services to respond to or be utilized in emergency situations.

                             23                   As set forth in the Coleman Declaration, absent payment of the Outstanding MAA

                             24   Obligations and confirmation that any future obligations incurred by the Utility pursuant to the Mutual

                             25   Assistance Agreements will be afforded priority as administrative expenses in the Chapter 11 Cases, the

                             26   Utility will face difficulty in obtaining the critical and necessary assistance of other utilities during future

                             27   outages and emergency situations as Assisting Entities may decline to provide support. If the Utility

                             28

                              Case: 19-30088        Doc# 2588       Filed: 06/18/19      Entered: 06/18/19 16:39:23          Page 11
                                                                              of 14
                              1   cannot rely on the Assisting Parties in future emergencies, the Utility’s ability to promptly respond to

                              2   emergency situations and natural disasters will be materially compromised, resulting in a serious risk to

                              3   public safety. This could lead to a situation where the Utility may be forced to invest valuable time and

                              4   capital in additional resources that would sit idle during normal business operations to ensure it can

                              5   adequately respond to emergency situations. Assumption of the Mutual Assistance Agreements would

                              6   avoid these costs and expenses and ensure that the Utility has access to the necessary manpower and

                              7   equipment to respond to emergency situations, as and when needed.

                              8                  As set forth in the Coleman Declaration, the Utility has observed that the number of

                              9   Assisting Parties which have responded to requests for mutual assistance following the commencement

                             10   of the Chapter 11 Cases has been lower than the Utility would expect based on previous requests.

                             11   Accordingly, the Utility seeks to assume the Mutual Assistance Agreements to ensure that it can

                             12   promptly respond to major emergencies and natural disasters. These matters are important to the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   continued ability of the Utility to operate its business in a safe and reliable manner and to the success of
      767 Fifth Avenue




                             14   these Chapter 11 Cases. There can be no reasonable argument that the decision is not based on sound

                             15   business judgment. Accordingly, the relief requested herein should be approved as a sound exercise of

                             16   the Utility’s business judgment.

                             17                  When assuming an executory contract, section 365(b) of the Bankruptcy Code requires

                             18   the debtor to cure any defaults under the contract or provide adequate assurance that it will promptly

                             19   cure these defaults. See 11 U.S.C. § 365(b)(1)(A); see also In re Crummie, 194 B.R. 230, 237 (Bankr.

                             20   N.D. Cal. 1996); In re Heitman, No. 99-20559, 1999 WL 33486720, at *1 (Bankr. D. Idaho July 22,

                             21   1999) (“Additionally, § 365(a) and (b) require Court approval of assumption, and only then upon proof

                             22   of satisfaction of certain prerequisites regarding cure of defaults and adequate assurance of future

                             23   performance.”). The only defaults under the Mutual Assistance Agreements by the Utility is non-

                             24   payment of the Outstanding MAA Obligations. The Utility has funds available to pay the Outstanding

                             25   MAA Obligations and will pay them promptly following the approval of this Motion in the amounts set

                             26

                             27

                             28

                              Case: 19-30088       Doc# 2588         Filed: 06/18/19   Entered: 06/18/19 16:39:23        Page 12
                                                                               of 14
                              1   forth in Exhibit B. 5

                              2

                              3   V.     REQUIREMENTS OF BANKRUPTCY RULE 6006

                              4                  The Utility requests authorization pursuant to Bankruptcy Rule 6006(e) to file this Motion

                              5   as an omnibus motion to assume the Mutual Assistance Agreements. As outlined above, (i) the Mutual

                              6   Assistance Agreements are all related to the Utility’s requests for, and provision of, mutual assistance in

                              7   emergencies, and (ii) the Mutual Assistance Agreements all contain similar terms. Accordingly, the

                              8   Utility believes there is ample cause for an order permitting this Motion to be heard as an omnibus

                              9   motion to avoid the Utility’s estate bearing the cost of six, near-identical motions to assume each Mutual

                             10   Assistance Agreement. There is no detriment to any party in interest in having the Motion heard as an

                             11   omnibus motion.

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   VI.    NOTICE
      767 Fifth Avenue




                             14                  Notice of this Motion will be provided to (i) the Office of the United States Trustee for

                             15   Region 17 (Attn: Andrew Vara, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors

                             16   Committee; (iii) counsel to the Tort Claimants Committee; (iv) the Securities and Exchange

                             17   Commission; (v) the Internal Revenue Service; (vi) the Office of the California Attorney General; (vii)

                             18   the California Public Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal

                             19   Energy Regulatory Commission; (x) the Office of the United States Attorney for the Northern District

                             20   of California; (xi) counsel for the agent under the Debtors’ debtor in possession financing facility; (xii)

                             21   each of the Assisting Parties; and (xiii) those persons who have formally appeared in these Chapter 11

                             22   Cases and requested service pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that

                             23   no further notice is required.

                             24

                             25
                                  5
                             26     $27,377.31 of the Outstanding MAA Obligations owed to Florida Power & Light Company (“FPL”)
                                  by the Utility (out of a total of $7,431,964) is subject to ongoing review and reconciliation by the
                             27   Utility (the “Disputed Amounts”). In the event the Utility determines it is not liable for part or all of
                                  the Disputed Amounts under the FPL Agreement, it will not pay such amounts to FPL.
                             28

                              Case: 19-30088        Doc# 2588      Filed: 06/18/19    Entered: 06/18/19 16:39:23         Page 13
                                                                             of 14
                              1                   No previous request for the relief sought herein has been made by the Debtors to this or

                              2   any other Court.

                              3                   WHEREFORE the Debtors respectfully request entry of an order granting (i) the relief

                              4   requested herein as a sound exercise of the Utility’s business judgment and in the best interests of its

                              5   estate, creditors, shareholders, and all other parties in interest, and (ii) such other and further relief as the

                              6   Court may deem just and appropriate.

                              7

                              8

                              9   Dated: June 18, 2019
                                                                                           WEIL, GOTSHAL & MANGES LLP
                             10
                                                                                           KELLER & BENVENUTTI LLP
                             11

                             12                                                            By:     /s/ Stephen Karotkin___________
                                                                                                   Stephen Karotkin
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                                                                           Attorneys for Debtors
      767 Fifth Avenue




                             14                                                            and Debtors in Possession
                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088         Doc# 2588      Filed: 06/18/19      Entered: 06/18/19 16:39:23           Page 14
                                                                              of 14
